          Case 1:21-cv-00432-N/A Document 1                   Filed 08/17/21     Page 1 of 6




                                                                                           FORM 3-1

                  UNITED STATES COURT OF INTERNATIONAL TRADE


 SUMITOMO RUBBER (THAILAND) CO., LTD                                        SUMMONS
                                              Plaintiff,                    Court No. 21-00432
 v.

 UNITED STATES,
                                              Defendant.




TO:    The Attorney General and the United States International Trade Commission,

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
       U.S.C. § 1581(c) to contest the determination described below.


                                                       /s/ Mario Toscano
                                                       Clerk of the Court




1. Sumitomo Rubber (Thailand) Co., Ltd. (“SRT”) is a foreign producer and exporter of subject
   merchandise from Thailand who participated as a respondent in the proceeding before the
   U.S. International Trade Commission (“USITC”) that resulted in the contested determination.
   SRT was an interested party in the underlying proceeding within the meaning of 19 U.S.C.
   §§ 1677(9)(A) and 1516a(f)(3), and 28 U.S.C. § 2631(k)(1). Accordingly, SRT has standing
   to commence this action pursuant to 19 U.S.C. § 1516a(d) and 28 U.S.C. § 2631(c).
   (Name and standing of plaintiff)

2. SRT contests the USITC’s final affirmative injury determination with respect to Thailand in
   the investigation of passenger vehicle and light truck (“PVLT”) tires from Korea, Taiwan,
   Thailand, and Vietnam, as published in Passenger Vehicle and Light Truck Tires from Korea,
   Taiwan, Thailand, and Vietnam, 86 Fed. Reg. 37,764 (July 16, 2021). In its final affirmative
   determination, the USITC concluded that an industry in the United States was materially
   injured by reason of imports of PVLT tires that had been found by the U.S. Department of
   Commerce to be sold at less than fair value from Korea, Taiwan, and Thailand, and to be
   subsidized by the government of Vietnam.
   (Brief description of contested determination)
             Case 1:21-cv-00432-N/A Document 1                       Filed 08/17/21         Page 2 of 6




3. The USITC issued its Final Determination on July 12, 2021, and published notice of the
   determination in the Federal Register on July 16, 2021.
     (Date of determination)

4.   The USITC published its Final Determination in the Federal Register on July 16, 2021. See
     86 Fed. Reg. at 37,764. The related antidumping duty order was published on July 19, 2021.
     See Passenger Vehicle and Light Truck Tires from the Republic of Korea, Taiwan, and
     Thailand: Antidumping Duty Orders and Amended Final Affirmative Antidumping Duty
     Determination for Thailand, 86 Fed. Reg. 38,011 (July 19, 2021).
     (If applicable, date of publication in Federal Register of notice of contested determination)



                                                       Bernd G. Janzen
                                                       Akin Gump Strauss Hauer & Feld LLP
                                                       2001 K Street N.W.
                                                       Washington, D.C. 20006
                                                       (202) 887-4309
                                                       bjanzen@akingump.com

                                                       Counsel to Sumitomo Rubber (Thailand)
                                                       Co., Ltd.


  /s/ Bernd G. Janzen
Signature of Plaintiffs’ Attorney

August 17, 2021
Date




64878543_1
           Case 1:21-cv-00432-N/A Document 1              Filed 08/17/21      Page 3 of 6


                                                                                            Form 3-2



                             SERVICE OF SUMMONS BY THE CLERK

        If this action, described in 28 U.S.C. § 1581(c), is commenced to contest a determination listed
in section 516A(a)(2) or (3) of the Tariff Act of 1930, the action is commenced by filing a summons
only, and the clerk of the court is required to make service of the summons. For that purpose, list
below the complete name and mailing address of each defendant to be served.

       Supervising Attorney
       U.S. Department of Justice
       Commercial Litigation Branch – Civil Division
       1100 L Street, NW
       Washington, D.C. 20530

       Attorney-In-Charge
       International Trade Field Office
       Commercial Litigation Branch
       U.S. Department of Justice
       26 Federal Plaza
       New York, NY 10278

       General Counsel
       Office of the General Counsel
       U.S. International Trade Commission
       500 E Street, SW
       Washington, D.C. 20436

     Pursuant to Rule 3(f), Plaintiff will separately notify the following interested parties of this
summons:

       U.S. Steel, Paper and Forestry, Rubber,
       Manufacturing, Energy, Allied Industrial and
       Service Workers International Union
       c/o Roger Schagrin, Esq.
       Schagrin Associates
       900 Seventh Street NW
       Washington, D.C. 20001

       Bridgestone Americas Tire Operations
       c/o Daniel J. Cannistra, Esq.
       Crowell & Moring LLP
       1001 Pennsylvania Ave., N.W.
       Washington, D.C. 20004
    Case 1:21-cv-00432-N/A Document 1            Filed 08/17/21   Page 4 of 6


ITG Voma Corporation
Jonathan T. Stoel
Hogan Lovells US LLP
555 Thirteenth Street, NW
Washington, DC 20004

Atturo Tire Corp.
c/o Camelia Mazard, Esq.
Doyle, Barlow & Mazard PLLC
1776 K Street, NW, Suite 200
Washington, D.C. 20006

Brand Inc.
c/o Mark R. Ludwikowski, Esq.
Clark Hill PLC
1001 Pennsylvania Ave, NW
Suite 1300 South
Washington, D.C. 20004

Cooper Tire & Rubber Company
c/o Gregory C. Dorris, Esq.
Pepper Hamilton LLP
2000 K Street, N.W.
Suite 600
Washington, D.C. 20006

Deestone Corp. Ltd.
c/o Jay C. Campbell, Esq.
White & Case
701 Thirteenth Street, NW
Washington, D.C. 20005

Nexen Tire Corporation
c/o David E. Bond, Esq.
White & Case
701 Thirteenth Street, NW
Washington, D.C. 20005

Cheng Shin Rubber USA Inc., dba Maxxis
International – USA, Cheng Shin Rubber Ind. Co.
Ltd., and Maxxis International (Thailand) Co., Ltd.
c/o Kristen Smith, Esq.
Sandler Travis & Rosenberg, P.A.
1300 Pennsylvania Ave. N.W.
Suite 400
Washington, D.C. 20004
   Case 1:21-cv-00432-N/A Document 1           Filed 08/17/21   Page 5 of 6


TBC Corporation and Unicorn Tire Corp.
c/o Matthew R. Nicely, Esq.
Akin Gump Strauss Hauer & Feld LLP
2001 K Street, N.W.
Washington, D.C. 20006

Vee Tyre and Rubber Co., Ltd.
c/o Richard L.A. Weiner, Esq.
Sidley Austin LLP
1501 K Street, N.W.
Washington, D.C. 20005

American Tire Distributors and its wholly owned
subsidiary The Hercules Tire & Rubber Company
c/o Leah N. Scarpelli, Esq.
Arent Fox LLP
1717 K Street, NW
Washington, D.C. 20006

American-Omni Trading Company
c/o John M. Peterson, Esq.
Neville Peterson LLP
One Exchange Plaza
55 Broadway, Suite 2602
New York, NY 10006

Les Schwab Warehouse Center, Inc.
Michael P. House, Esq.
Perkins Coie LLP
700 Thirteenth Street, NW
Washington, D.C. 20005

Sentury Tire (Thailand) Co. Ltd., Sentury Tire USA
Inc., S.R. Tyres Co., Ltd., Vogue Tyre & Rubber
Co., General Rubber Co., Ltd, Zhongce Rubber Co.,
Ltd, Prinx Chengshan Tire Co., Ltd, Llit Co., Ltd.
and *Linglong Intnernational Tyre (Thailand) Co.,
Ltd.
c/o Jordan C. Kahn, Esq.
Grunfeld, Desiderio, Lebowitz, Silverman &
Klestadt LLP:
1201 New York Ave., NW
Suite 650
Washington, D.C. 20005
   Case 1:21-cv-00432-N/A Document 1           Filed 08/17/21   Page 6 of 6


Taiwan Rubber & Elastomer Industries Association
c/o Peter J. Koenig, Esq.
Squire Patton Boggs (US) LLP
2550 M Street, NW
Washington, D.C. 20037

Hankook Tire & Technology Co., Ltd., Hankook
Tire America Corp., and Hankook Tire
Manufacturing Tennessee, LP
c/o Patrick J. McLain, Esq.
WilmerHale LLP
1875 Pennsylvania Ave. NW
Washington, D.C. 20006

Otani Radial Co., Ltd., Kenda
Rubber Ind. Co., Ltd, Kenda Rubber (Vietnam)
Co., Ltd., American Kenda Rubber
Industrial Co., Ltd., and Americana
Tire & Wheel, division of
Americana Development, Inc.
c/o Thomas J. Trendl, Esq.
Steptoe & Johnson LLP
1330 Connecticut Avenue, NW
Washington, D.C. 20036-1795

Nankang Rubber Tire Corp., Ltd.
c/o Nancy A. Noonan, Esq.
Arent Fox LLP
1717 K Street, NW
Washington, D.C. 20006
